DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           NARCIUS BRUNO,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2259

                          [November 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 12-11085 CF10A.

   Narcius A. Bruno, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and FORST, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.